United States Court of Appeals
                     For the First Circuit


No. 15-1342

                        CHARLES JAYNES,

                     Petitioner, Appellant,

                               v.

                         LISA MITCHELL,

                     Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                      Lynch, Circuit Judge,
                   Souter, Associate Justice,*
                    and Stahl, Circuit Judge.


     Christine DeMaso, Assistant Federal Public     Defender, with
whom Federal Public Defender Office was on brief,   for appellant.
     Susanne Reardon, Assistant Attorney General,   with whom Maura
Healey, Attorney General of Massachusetts, was       on brief, for
appellee.


                          June 2, 2016




    *  Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          SOUTER, Associate Justice.          Charles Jaynes appeals the

district court's dismissal of his habeas corpus petition, filed

under 28 U.S.C. § 2254.       None of Jaynes's five claims entitles him

to habeas relief, and we affirm.

                                     I

          In the summer of 1997, Jaynes, an adult man, befriended

Jeffrey Curley, a ten-year-old boy, whom Jaynes often saw in his

Massachusetts neighborhood.       Jaynes drove a Cadillac and several

times took Curley for rides without his parents' knowledge.             At

one point, Jaynes bought a bicycle and promised to give it to

Curley.   Jaynes's object in gaining Curley's confidence was to

engage him in sexual acts.          If Curley refused, Jaynes told a

friend, he would be taken care of.

          On   October   1,    Jaynes,   along   with   Salvatore   Sicari,

another adult, picked Curley up in the Cadillac as the boy was

walking his dog.     Later that day and evening, the men bought

gasoline, duct tape, a large plastic container, lime, and concrete,

and traveled to an apartment that Jaynes rented in Manchester, New

Hampshire, where they spent the night.           Early in the morning of

October 2, the Cadillac was seen parked at the Great Works River

Bridge in South Berwick, Maine, near the New Hampshire border.

          That evening, Jaynes was arrested at a Massachusetts car

dealership where he worked.        While he was at the police station,

the police impounded the Cadillac, which had been left parked on


                                      - 2 -
a public street near the dealership, and made an inventory search

that yielded a driver's license with a picture of Jaynes (but a

different name) and a Manchester address; two rolls of duct tape;

and receipts for a bike, a plastic container, lime, and concrete.

           Under       police    questioning,            Jaynes    admitted     that   he

befriended    Curley     and     drove   him    around       without      his   parents'

permission.      He also said that on the evening of October 1 he and

Sicari   drove    to    New     Hampshire.          On    October    3,    following    a

confession by Sicari that implicated Jaynes, police conducted a

warranted search of Jaynes's New Hampshire apartment and found

lime, a label from the plastic container, and Curley's jersey

smelling of gasoline.           Jaynes's fingerprint appeared on a broken

spoon that had been used to mix concrete.

           A few days later, Curley's body, along with bits of

concrete and lime, was discovered in the Great Works River, inside

a plastic container sealed with duct tape.                        An autopsy revealed

that the cause of death was poisoning from inhaled gasoline,

redness and swelling on the boy's face and upper body indicating

that a gasoline-soaked rag had been held over his nose and mouth.

           Jaynes       was     convicted      by    a     Massachusetts        jury   of

kidnapping and second-degree murder, and he brought a consolidated

appeal from the convictions and the denial of a new-trial motion.

He claimed among other things that the trial court erred in failing

to   instruct    the     jury    that    the    murder       charge       required     the


                                            - 3 -
Commonwealth to prove that harm preceding death (not just the

separately charged abduction) occurred in Massachusetts, and in

briefly closing the courtroom to the public, although not to Jaynes

or his counsel, during parts of jury voir dire.       The Massachusetts

Appeals Court (MAC) affirmed, Commonwealth v. Jaynes (Jaynes I),

770 N.E.2d 483 (Mass. App. Ct. 2002), and the Supreme Judicial

Court (SJC) denied Jaynes's application for leave to obtain further

appellate review (ALOFAR).

           Jaynes later filed a second motion for a new trial, which

the trial court also denied.            On appeal, Jaynes argued that

inflammatory evidence of his sexual preferences was improperly

admitted, evidence from the searches of his car and apartment

should have been excluded, his trial counsel was ineffective, and

his   appellate   counsel   was,   too.     Again,   the   MAC   affirmed,

Commonwealth v. Jaynes (Jaynes II), 929 N.E.2d 1001 (table), 2010

WL 2813572 (Mass. App. Ct. 2010), and again the SJC denied Jaynes's

ALOFAR.

           Jaynes then came to federal court with this petition for

relief on habeas corpus raising the claims just mentioned.             The

district court dismissed the petition and granted a certificate of

appealability.

                                   II

           "We review the district court's decision to deny habeas

relief de novo."    Scott v. Gelb, 810 F.3d 94, 98 (1st Cir. 2016).


                                    - 4 -
Under the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), 28 U.S.C. § 2254(d), habeas relief

          shall not be granted with respect to any claim
          that was adjudicated on the merits in State
          court proceedings unless the adjudication of
          the claim--
               (1) resulted in a decision that was
          contrary to, or involved an unreasonable
          application of, clearly established Federal
          law, as determined by the Supreme Court of the
          United States; or
               (2) resulted in a decision that was based
          on an unreasonable determination of the facts
          in light of the evidence presented in the
          State court proceeding.

"If the relevant claim has not been adjudicated on the merits in

state court, we review that claim de novo."      Kirwan v. Spencer,

631 F.3d 582, 586 (1st Cir. 2011).

                                A

          Jaynes first claims a violation of his federal due

process right recognized in In re Winship, 397 U.S. 358, 364

(1970), to require a jury finding subject to the reasonable doubt

standard on every element of the crime.   He cites the trial court's

failure to deliver what he calls a "jurisdiction instruction,"

that the Commonwealth had to prove that Curley's death resulted

from injury or violence that occurred in Massachusetts.        This

issue, however, is not properly before us, for Jaynes failed to

exhaust his claim in the state courts.

          Under AEDPA, with exceptions not at issue here, a habeas

petitioner must "exhaust[] the remedies available in the courts of


                                 - 5 -
the State" before seeking relief on a given claim in federal court.

28 U.S.C. § 2254(b)(1)(A); see also Sanchez v. Roden, 753 F.3d

279, 294 (1st Cir. 2014).      This means that "a petitioner must have

tendered his federal claim in such a way as to make it probable

that a reasonable jurist would have been alerted to the existence

of the federal question."        Sanchez, 753 F.3d at 294 (internal

quotation marks omitted).

            We have identified several ways in which a
            petitioner may satisfy this requirement,
            including reliance on a specific provision of
            the Constitution, substantive and conspicuous
            presentation of a federal constitutional
            claim,    on-point   citation    to    federal
            constitutional precedents, identification of
            a particular right specifically guaranteed by
            the Constitution, and assertion of a state-
            law claim that is functionally identical to a
            federal constitutional claim.    In addition,
            citations to state court decisions which rely
            on federal law or articulation of a state
            claim that is, as a practical matter,
            indistinguishable from one arising under
            federal law may suffice to satisfy the
            exhaustion requirement.       The exhaustion
            requirement is not satisfied, though, if a
            petitioner has simply recited the facts
            underlying a state claim, where those facts
            might support either a federal or state claim.

Id.   (citations,    alterations,    and     internal   quotation     marks

omitted).

            Although Jaynes's first ALOFAR to the SJC claimed error

in the trial court's failure to instruct the jury on causation by

violence or injury in Massachusetts, it failed to raise a federal

due   process   issue.   The    ALOFAR   did   not   rely   on   a   federal


                                     - 6 -
constitutional provision, conspicuously present a constitutional

claim,    cite         constitutional         precedents,          or     identify     a

constitutional right.             Jaynes argues the contrary by noting that,

at one point, the ALOFAR stated that an allegedly erroneous

manslaughter instruction violated Jaynes's due process right, and

at a subsequent point said that clarification of the jurisdictional

issue was "[s]imilarly" necessary.              The word "[s]imilarly," Jaynes

says, sufficiently indicated that he was raising a jurisdictional

issue under the national Constitution.                     A look at his pleading,

however, shows that the most patent problem with this argument is

that the word "similarly" does not directly follow the ALOFAR's

invocation of constitutional rights.                  Instead, it appears after a

discussion     of      a     different      point     on    which       Jaynes     sought

clarification of state law.

           Nor      did     the    ALOFAR    assert     even   a    state-law       claim

functionally identical to one under the federal Constitution, or

cite state court decisions resting on federal law.                            Rather, the

ALOFAR   framed     the      issue    as    whether    kidnapping        by    inveigling

constituted      the       "inflict[ion]"      of     "violence     or    injury"     for

purposes of a Massachusetts venue statute, Mass. Gen. Laws ch.

277, § 62.     This is a straightforward question of state statutory

construction, not a functional allusion to Fourteenth Amendment

due process.




                                             - 7 -
                 The answer is the same to Jaynes's fallback argument

that       the    ALOFAR   is   at   least    ambiguous     with   respect   to   a

constitutional        assertion,     so   that   we   may    consult   "backdrop"

materials filed in the lower courts that reveal a federal claim.

As we have said before, however, the "backdrop" approach has itself

become problematical after Baldwin v. Reese, 541 U.S. 27 (2004),

see e.g., Janosky v. St. Amand, 594 F.3d 39, 51 n.4 (1st Cir.

2010), but here it is enough to point out that Jaynes's very

premise in raising it is faulty.               As we said, the ALOFAR is not,

in fact, ambiguous about raising a constitutional claim.                          It

unambiguously does not.1

                 We add that the failure to exhaust does not appear to

have cost Jaynes any relief on habeas even on his own theory that

a jurisdictional issue should have gone to the jury in this case.

The MAC took the following facts to have been "establish[ed]

indisputably":

                 [T]he kidnapping of the ten year old victim
                 began shortly after 3:00 p.m. near his home in
                 Cambridge.   The evidence included testimony
                 from various witnesses who saw the defendant
                 and Sicari after 3:15 p.m. in Massachusetts
                 but did not see the victim. A receipt showed
                 a purchase of gasoline at 3:37 p.m. in Newton
                 on the defendant's father's credit card, later
                 found in possession of the defendant. There

       Jaynes requests that, if we find his due process claim
       1

unexhausted (as we do), we remand to the district court to allow
him to dismiss the claim, so that the exhausted claims may proceed.
Such a remand is unnecessary given that we affirm the district
court's denial of the claims that Jaynes has exhausted.


                                             - 8 -
             was testimony that the defendant was observed
             at approximately 4:46 p.m. in Newton, agitated
             and smelling of gasoline; the victim died from
             gasoline inhalation. The defendant showed up
             with Sicari for work in Newton sometime
             between 5:00 and 5:30 p.m., again without the
             victim in sight.     Other receipts showed a
             purchase at 9:04 p.m. in Watertown of a large
             plastic container subsequently used to dispose
             of the victim's body, and the purchase at
             approximately 10:20 p.m. in Somerville of a
             fifty pound bag of concrete.     Concrete was
             found on the victim and in the container sunk
             in the river in Maine.      The defendant and
             Sicari also bought "No-Doz" and cigars at
             10:38 p.m. in Somerville.         The medical
             examiner testified that the contents of the
             victim's stomach indicated a time of death
             before 10:30 p.m.

Jaynes I, 770 N.E.2d at 490.         Nothing in Jaynes's briefs suggests

that these findings would be subject to disturbance under the

deferential AEDPA review, and they would clearly have met any need

to satisfy the jury that fatal "violence or injury" occurred in

Massachusetts, even on a narrow reading of the state statute.

                                      B

             Jaynes's second claim is that his constitutional right

to a public trial was violated by brief courtroom closures during

voir dire.     Before trial, he requested that potential jurors be

questioned      about   prior    sexual        abuse,   attitudes   toward

homosexuality, and any racial biases.            The trial judge informed

the venire that she would be asking such questions and that, if

any   such   question   raised   a    legitimate    privacy   concern,   the

courtroom could be closed for that enquiry and response.            Jaynes


                                       - 9 -
did not object when the judge announced this plan to the venire or

when   she   discussed   it   with   the   parties   in   advance   of   jury

selection.     Accordingly, the judge closed the courtroom only when

a potential juror requested it, and only during the discussion of

the private matter as raised in the question to that individual.

             The MAC rejected Jaynes's subsequent courtroom closure

claim:

             [The trial judge's] solution to the problem
             [was] narrowly tailored: she allowed the
             courtroom to be closed in response only to
             specific requests made by potential jurors to
             protect their privacy, and only during the
             discussion of private matters; she immediately
             reopened the courtroom for any additional
             questioning of each of the potential jurors
             once questioning on the private matters was
             completed.   She also adequately articulated
             the basis for the brief closures in order to
             permit meaningful appellate review.

Id. at 492.     Despite Jaynes's protest to the contrary, the MAC's

decision is not an unreasonable application of Waller v. Georgia,

467 U.S. 39, 48 (1984), according to which, "the party seeking to

close the hearing must advance an overriding interest that is

likely to be prejudiced, the closure must be no broader than

necessary to protect that interest, the trial court must consider

reasonable alternatives to closing the proceeding, and it must

make findings adequate to support the closure."

             Jaynes's argument comprises three particular objections,

the first being that the trial court closed the courtroom sua



                                      - 10 -
sponte rather than at the request of a party.           But this is not an

accurate   description.    On    the    verge    of   engaging   in     direct,

individual   questioning   of    the     potential     jurors,    the    judge

recognized that honest answers on the subjects in issue might well

embarrass or shame the person being examined.                 She therefore

offered to close the courtroom temporarily to minimize the audience

for a disclosure the individual found threatening.               But she did

not close the room sua sponte; she did so only when a person to be

questioned requested it in anticipation of a response that could

well be personally awkward.       To be sure, a prospective juror is

not a "party" in the strict sense of the prosecution or defendant.

But it is a reasonable reading of Waller to include a potential

juror as eligible to make the request.          Although in most instances

anticipation of a justification to close will be known by a named

party's counsel, who will raise the matter, in questioning for

juror   qualification   only    the    individual     being   examined    will

normally know of a reason to seek discreet consideration and no

one else is able to ask for it.          So, it is fair to read Waller

broadly enough to allow for a           potential juror's request          for

closure, and no clearly established federal law holds otherwise.

           Jaynes also says that the trial court failed to consider

reasonable alternatives, but the MAC reasonably determined that

the judge's solution was narrowly tailored and noted that Jaynes

had not objected or suggested any alternative measures.            If he had


                                      - 11 -
done so, the most obvious alternative would have been side-bar

questioning outside the hearing of courtroom spectators, and in

functional terms the limited closure ordered by the trial judge

was nothing more.      See Wilder v. United States, 806 F.3d 653, 660

(1st Cir. 2015).      Indeed, the practice employed here falls just

barely within the outer reaches of the procedure Waller was meant

to regulate.

            Finally, Jaynes faults the trial court for failing to

articulate findings that specifically justified each closure.               But

nothing in clearly established Supreme Court precedent requires

that, in circumstances like those before us, repeated findings be

made   at   a   particular   level    of   specificity,    so   long   as    an

individual's request plausibly falls within an announced category

of the embarrassing subjects deserving privacy.            Here, the trial

judge noted in advance the subjects of questions that could fairly

prompt privacy concerns and raise the risk of dishonest answers,

and she closed the courtroom on request only when a question on

one of those limited topics was about to be addressed and the

individual      questioned   sought   privacy.     In     practical    terms,

requiring more could potentially have forced a public disclosure

to the effect that the objecting person had been sexually abused,

or was secretly a bigot, which would have defeated the whole

purpose of a limited, justifiable closure.          Jaynes has cited no




                                      - 12 -
federal law at odds with the state courts' common sense in dealing

with the subject.

                                        C

             Jaynes's next point is that the introduction of evidence

of his pedophilia violated his due process right to a fair trial,

and   he    lists   what   he   says   were    the   trial   court's   erroneous

admissions of irrelevant and unfairly prejudicial evidence: some

of    his   own     personal    writings      with   pedophilic   expressions;

testimony about his comments on boys, including Curley, and his

illicit intentions toward them; testimony about his interest in

the North American Man Boy Love Association (NAMBLA) and in a

certain film showing a naked boy; and a statement by one witness

that Jaynes was a "pedophile."

             The parties dispute whether the MAC decided this claim

on the merits, so as to call for deferential AEDPA review, but we

need not resolve this dispute, since Jaynes's claim fails even

when reviewed de novo.

             We have said before that

             [a]n erroneous evidentiary ruling that results
             in a fundamentally unfair trial may constitute
             a due process violation and thus provide a
             basis for habeas relief.     However, to give
             rise to habeas relief, the state court's
             application of state law must be so arbitrary
             or capricious as to constitute an independent
             due process violation. To be a constitutional
             violation, a state evidentiary error must so
             infuse the trial with inflammatory prejudice
             that it renders a fair trial impossible.


                                        - 13 -
Lyons v. Brady, 666 F.3d 51, 55-56 (1st Cir. 2012) (citations,

alterations, and internal quotation marks omitted).

            Here, the high due process bar has not been cleared.

The trial court gave the jury a limiting instruction that evidence

of prior bad acts or statements could be considered only for its

bearing on Jaynes's knowledge, motive, intent, or method if the

jurors found he had committed the act charged, and the judge

instantly       instructed    the   jury       to    disregard         the    "pedophile"

comment.    As so limited, the writings in evidence were relevant to

Jaynes's    motive      and   intent,    and        defense      counsel       on   cross-

examination      and    during   summation          was   able    to    question     their

probative value.         The testimony indicating Jaynes's intentions

went to rebut his story that he would never act on his fantasies,

and the statements about Jaynes's interests in NAMBLA and the film

were   limited     to    brief   exchanges          subject      to    the    restrictive

instruction.

                                           D

            Jaynes turns from judicial rulings to the conduct of his

defense, in claiming ineffectiveness of his trial counsel for

failing    to    move   to    suppress   certain          evidence,      to    request   a

jurisdiction instruction, and to object to the courtroom closure.

            Ineffective-assistance claims are governed by
            the Supreme Court's decision in Strickland v.
            Washington, 466 U.S. 668 (1984), under which
            the defendant must prove two elements. First,


                                           - 14 -
            the defendant must show that counsel's
            performance was deficient, which requires
            showing that counsel's performance was not
            only substandard, but also deficient in some
            way sufficiently substantial to deny him
            effective   representation.     Second,   the
            defendant must show that the deficient
            performance prejudiced the defense, which
            requires proof that there is a reasonable
            probability    that,   but   for    counsel's
            unprofessional errors, the result of the
            proceeding would have been different.

Logan v. Gelb, 790 F.3d 65, 71 (1st Cir. 2015) (per curiam)

(citations and internal quotation marks omitted).

            "[W]hen     a   federal    court     reviews      an     ineffective

assistance of counsel claim under § 2254, it must use a doubly

deferential standard of review that gives both the state court and

the defense attorney the benefit of the doubt.                       This is an

extremely difficult standard to meet . . . ."              Pena v. Dickhaut,

736 F.3d 600, 606 (1st Cir. 2013) (citations and internal quotation

marks omitted).       "[T]he pivotal question in a federal collateral

attack    under    Strickland    is    not     whether   defense       counsel's

performance fell below Strickland's standard, but whether the

state    court's   application    of     the     Strickland        standard   was

unreasonable, that is, whether fairminded jurists would all agree

that the decision was unreasonable."            Jewett v. Brady, 634 F.3d

67, 75 (1st Cir. 2011) (citations and internal quotation marks

omitted).




                                       - 15 -
                                    1

           "[W]here the alleged ineffectiveness was the failure to

file a motion to suppress, in order to show prejudice the defendant

must prove that his Fourth Amendment claim is meritorious and that

there is a reasonable probability that the verdict would have been

different had the challenged evidence been excluded."          United

States v. Mercedes-De La Cruz, 787 F.3d 61, 67 (1st Cir. 2015)

(internal quotation marks omitted).

           Jaynes contends that the impoundment of the car, with

its ensuing inventory search, was unconstitutional and that any

evidence   so   discovered   was   suppressible.   Because   evidence

discovered during that search was used to obtain warrants to search

the car a second time and to search the New Hampshire apartment,

he further argues that any evidence found during those searches

was also excludable.    According to Jaynes, his trial counsel was

deficient for filing no motions to suppress this evidence.

           The MAC decided that Jaynes suffered no prejudice from

want of a motion to suppress the evidence found inside the vehicle

because such a motion would not have succeeded:

           [B]y the time the Cadillac had been towed, it
           had been parked for at least three hours on a
           street where only two hour parking was
           permitted.    The defendant, who was under
           arrest, was unable to move the vehicle that
           was now in violation of that parking
           restriction and the record does not reveal
           that anyone else had come forward to take
           possession of the vehicle.         In these


                                    - 16 -
             circumstances, the police were permitted to
             impound the vehicle.

Jaynes II, 2010 WL 2813572, at *4.

             Jaynes invokes both paragraphs of 28 U.S.C. § 2254(d) in

contending     that   the   MAC's     adjudication       (1)   constitutes    an

unreasonable     application    of    clearly     established       federal   law

regarding    impoundments,     and    (2)   is   based   on    an   unreasonable

determination of the facts.          To start with the latter, the thrust

of Jaynes's argument is that the car was not parked illegally

because, as a legal fact, the two-hour limit did not apply after

7pm: thus it could not have been impounded on the ground claimed.

But we have no need to enquire into this dispute because, even if

the car could not have been impounded for a parking violation, a

motion to suppress would almost certainly have been unsuccessful.

             As the MAC recognized, the impoundment was supportable

on a basis unrelated to limits on parking duration: "Courts have

upheld the impoundment of a car from the lot associated with the

arrest location when accompanied by such circumstances as threats

of vandalism, parking restrictions, police liability concerns, or

the inability of the defendant or another later to move the car."

Id. at *3.    Under the community caretaking exception to the Fourth

Amendment warrant requirement, police may "impound a vehicle for

noninvestigatory purposes when it is reasonable to do so (say, to

remove an impediment to traffic or to protect a vehicle from theft



                                        - 17 -
or vandalism)."     United States v. Sanchez, 612 F.3d 1, 4 n.2 (1st

Cir. 2010).      "Case law supports the view that where a driver is

arrested   and    there   is     no    one   immediately   on    hand    to    take

possession, the officials have a legitimate non-investigatory

reason for impounding the car."              Vega-Encarnación v. Babilonia,

344 F.3d 37, 41 (1st Cir. 2003).               With Jaynes detained for an

indeterminate period at the police station, and with no one

immediately   forthcoming      to     take   possession,   the    police      could

reasonably    enough      have        concluded   that     the    car,     which,

incidentally, would have incurred a parking violation eventually,

needed to be moved.

           Once a car is impounded, an inventory search follows as

a matter of course in prudent law enforcement practice, if for no

other reason than to make a record to protect the police against

a later claim that custodial negligence allowed the loss of

valuable personal property by theft or otherwise.                 See Whren v.

United States, 517 U.S. 806, 811 n.1 (1996) ("An inventory search

is the search of property lawfully seized and detained, in order

to ensure that it is harmless, to secure valuable items (such as

might be kept in a towed car), and to protect against false claims

of loss or damage.").      Such was the practice undisputedly followed

here.   Hence, the doubly deferential standard of review is not

even required to sustain the MAC's conclusion that Jaynes could

show no deficiency of competence in trial counsel's failure to


                                         - 18 -
object to admitting the fruits of the inventory search, and the

Massachusetts courts did not unreasonably apply federal law.2

          Jaynes also contends that even if the inventory search

had been legal there should have been a request to suppress the

evidence discovered in the apartment for an independent reason:

the "nexus element" was not satisfied in support of the warrant to

search there.   "Prior to executing a search, police officers, with

some exceptions, must obtain a search warrant supported by probable

cause to believe that (1) a crime has been committed, and (2) that

enumerated evidence of the crime will be found at the place to be

searched--the so-called nexus element."   United States v. Joubert,

778 F.3d 247, 251 (1st Cir. 2015) (alterations and internal

quotation marks omitted).

          When evaluating the nexus between the object
          and the location of the search, a magistrate
          judge has to make a practical, common-sense
          decision whether, given all the circumstances
          set forth in the affidavit before him, there
          is a fair probability that contraband or
          evidence of a crime will be found in a
          particular place. The application must give
          someone of reasonable caution reason to
          believe that evidence of a crime will be found
          at the place to be searched. The government
          does not need to show that the belief is

     2  Our conclusion, that the MAC's adjudication of the
ineffective-assistance claim did not result in an unreasonable
application of federal law, forestalls Jaynes's assertion that the
federal district court erred in failing to hold an evidentiary
hearing.   See Cullen v. Pinholster, 563 U.S. 170, 183 (2011)
("[W]hen the state-court record precludes habeas relief under the
limitations of § 2254(d), a district court is not required to hold
an evidentiary hearing." (internal quotation marks omitted)).


                                 - 19 -
            necessarily correct or more likely true than
            false. . . . The reviewing court's duty is
            simply to ensure that the magistrate had a
            substantial basis for concluding that probable
            cause existed.

Id. at 251-52 (citations, alterations, omissions, and internal

quotation marks omitted).

            Here, there is no serious question about the state

court's finding of a substantial basis to infer nexus. The warrant

application included a police officer's attestation that Jaynes

said he had driven to New Hampshire with Sicari on the night of

October 1.    The affidavit catalogued the items found in the car,

including the license with Jaynes's picture, apparently assumed

name, and the address of the New Hampshire apartment.                Finally,

the officer represented that Sicari confessed to taking Curley's

body to Jaynes's New Hampshire apartment.

                                      2

            Jaynes contends that trial counsel was also ineffective

for failing to request a jurisdiction instruction and to object to

the   courtroom   closures.    When       faced   with   these   ineffective-

assistance   issues   in   Jaynes   II,     the   MAC    responded   that   the

underlying "claims have already been rejected by this court and

fare no better newly attired in the garb of ineffective assistance

of counsel."      2010 WL 2813572, at *4 (internal quotation marks

omitted).




                                      - 20 -
              That this determination was neither contrary to nor an

unreasonable application of federal law is especially evident

under the doubly deferential standard of review.             With respect to

the jurisdiction-instruction claim, the MAC disposed of it in

Jaynes I under state law, concluding, based on state statutes and

cases, that the trial judge did not err in keeping from the jury

the question of jurisdiction.           770 N.E.2d at 489-90.     The MAC in

Jaynes   II    thus    did   not   abrogate     any   principle   of   clearly

established federal law in failing to relitigate an issue on which

Jaynes had already had his opportunity, or (as our own discussion

of the relevant evidence indicates) in determining that Jaynes was

not prejudiced by his counsel's failure to request the jurisdiction

instruction.      And as to the courtroom-closure claim, our prior

examination of it reveals that Jaynes could not show the requisite

prejudice, even assuming arguendo that his trial counsel was

deficient for failing to raise it.

                                        E

              Finally, Jaynes asserts that his appellate counsel was

ineffective      for   failing     to   raise    claims   about   ineffective

assistance of trial counsel and the admission of inflammatory

evidence.     The MAC responded that Jaynes "has not shown how better

work [by appellate counsel] could have accomplished something

material for the defense."         Jaynes II, 2010 WL 2813572, at *4.       As

our own dispositions and discussions of the underlying claims


                                        - 21 -
indicate,   this   determination   was   neither   contrary   to   nor   an

unreasonable application of clearly established federal law, and

rested on no vulnerable finding of fact.

                                   III

            The judgment of the district court is AFFIRMED.




                                   - 22 -